Citation Nr: 0902584	
Decision Date: 01/26/09    Archive Date: 02/09/09

DOCKET NO.  06-03 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an effective date earlier than August 7, 
1995, for the grant of a permanent total disability 
evaluation on the basis of individual unemployability due to 
service-connected disabilities.

2.  What evaluation is warranted for right knee 
patellofemoral syndrome?

3.  What evaluation is warranted for residuals of bilateral 
frozen feet with pes planus (flat feet)?


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

William T. Snyder
INTRODUCTION

The veteran had active service from July 1979 to February 
1985.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a June 2005 rating decision of the Regional Office (RO) 
of the Department of Veterans Affairs (VA) in North Little 
Rock, Arkansas.

The statement of the case notes issue 1 as an earlier 
effective date for a total disability evaluation on the basis 
of individual unemployability.  In light of the evidence of 
record, as discussed below, the Board has styled the issue as 
noted on the cover sheet.


FINDINGS OF FACT

1.  A December 1996 rating decision granted a total 
disability evaluation on the basis of individual 
unemployability due to service connected disabilities, 
effective August 7, 1995.  The veteran did not appeal the 
effective date of the allowance.  In the absence of an 
appeal, the December 1996 rating decision is final.

2.  A July 2003 rating decision determined the veteran's 
total disability evaluation on the basis of individual 
unemployability due to service connected disabilities was 
permanent in nature, effective September 2001.  The veteran 
did not appeal the effective date of the allowance.  In the 
absence of an appeal, the July 2003 rating decision is final.

3.  The veteran's freestanding claim for an earlier effective 
date is barred.

4.  The veteran's right knee patellofemoral syndrome does not 
manifest with any subluxation or instability, limitation of 
motion on extension, or limitation of motion on flexion to 45 
degrees or less.

5.  The veteran's bilateral frozen feet with flat feet does 
not manifest with active frostbite residuals or objective 
evidence, either unilaterally or bilaterally, of marked 
deformity (pronation, abduction, etc.), pain on manipulation 
and use accentuated, indications of swelling on use, 
characteristic callosities.


CONCLUSIONS OF LAW

1.  The December 1996 and July 2003 rating decisions are 
final, and the current appeal provides no basis for the Board 
to assume jurisdiction of a claim of entitlement to an 
effective date earlier than August 7, 1995, for the grant of 
a total disability evaluation on the basis of individual 
unemployability due to service-connected disabilities, or an 
effective date earlier than September 2001, for the grant of 
a permanent total disability evaluation on the basis of 
individual unemployability due to service-connected 
disabilities.  38 U.S.C.A. §§ 5103, 5103A(f), 5108, 7105(a), 
(b)(1) (West 2002 & Supp. 2008); 38 C.F.R. §§ 20.200, 20.302 
(2008).

2.  The criteria for dismissal of an appeal due to the 
failure to allege a specific error of fact or law in the 
determination being appealed have been met as concerns the 
claim for an earlier effective date. 38 U.S.C.A. § 
7105(d)(5); 38 C.F.R. §§ 20.200, 20.201 (2008).

3.  The requirements are not met for an evaluation higher 
than 20 percent for right knee patellofemoral syndrome.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 
4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5257.

4.  The requirements are not met for an evaluation higher 
than 10 percent for bilateral frozen feet residuals with flat 
feet.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.159, 4.1, 4.3, 4.7, 4.40, 4.45 4.71a, Diagnostic Code 
5276.




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, and 5126, have been met.  There is 
no issue as to providing an appropriate application form or 
completeness of the application.  The pre-decision VCAA 
notices provided to the veteran did not fully comply with the 
statutory notice required for increased rating claims.  See 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Content-
compliant errors are presumed prejudicial unless rebutted by 
VA.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

The record, however, shows that any prejudice that failure 
caused was cured.  First, the April 2006 notice provided 
pursuant to a Board remand, informed the veteran of the 
evidence needed to support his claim, what part of that 
evidence is to be provided by the claimant, what part VA will 
attempt to obtain, and notice of how disability evaluations 
and effective dates are determined.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The only component 
omitted was rating criteria which would provide a basis for 
an increased rating.  This omission was in fact addressed in 
the statement of the case and supplemental statements of the 
case which specifically informed the veteran of the rating 
criteria which would provide a basis for an increased rating.  
Further, the claims were reviewed on a de novo basis in each 
instance.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as in a SOC or 
supplemental SOC (SSOC), is sufficient to cure a timing 
defect).

The fact the veteran's appeal was certified to the Board 
prior to the decision in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006) and without notice of how disability 
ratings and effective dates are determined is not prejudicial 
in light of the decision reached below.  See ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  The 
evidence of records shows, however, that the veteran had a 
meaningful opportunity to participate in the adjudication of 
his claims, and he did in fact participate.  Thus, any error 
was cured and rendered harmless.  See Washington v. 
Nicholson, 21 Vet. App. 191 (2007).

VA has also fulfilled its duty to assist the veteran in 
obtaining identified and available evidence needed to 
substantiate a claim, and as warranted by law, affording VA 
examinations. There is no assertion by either the veteran or 
his representative that VA failed to seek to obtain any 
information or evidence requested.  Thus, the Board may 
address the merits of the appeal.  See 38 C.F.R. § 3.159(c).

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Earlier Effective Date

The veteran claims entitlement to an effective date to at 
least 1992, for the grant of a total disability evaluation on 
the basis of individual unemployability due to service-
connected disability.

Generally, the effective date of an award based on an 
original claim, or a claim reopened after final allowance, 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of application 
therefor. 38 U.S.C.A. § 5110(a).  Except as otherwise 
provided, the effective date of an evaluation and award of 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 C.F.R. § 3.400(a).

An appeal to the Board "consists of a timely filed notice of 
disagreement in writing and, after a statement of the case 
has been furnished, a timely filed substantive appeal."  38 
C.F.R. § 20.200. The failure to perfect an appeal on a timely 
basis renders the rating decision final. 38 U.S.C.A. § 
7105(c).

As noted above, a December 1996 rating decision granted a 
total disability evaluation on the basis of individual 
unemployability due to service-connected disability.  An RO 
letter, also dated in December 1996, notified the veteran of 
the decision and of his appeal rights.  The claims file 
contains nothing to indicate that he did not receive the 
December 1996 decision letter, or any record that the U.S. 
Postal Service returned it to VA as undeliverable.  Neither 
is there any record of his having submitted a timely Notice 
of Disagreement with that decision.  Thus, the December 1996 
decision became final and binding on the veteran.

A July 2003 rating decision determined the veteran's total 
disability evaluation on the basis of individual 
unemployability due to service-connected disability was 
permanent in nature.  An RO letter, also dated in July 2003, 
notified him of the decision and of his appeal rights.  The 
claims file contains nothing to indicate that the veteran did 
not receive the July 2003 decision letter, or any record that 
the U.S. Postal Service returned it to VA as undeliverable.  
Neither is there any record of his having submitted a timely 
Notice of Disagreement with that decision.  Thus, the July 
2003 rating decision became final and binding on the veteran.

The RO received the veteran's application for an earlier 
effective date in February 2005.  In light of the facts set 
forth above, the veteran's February 2005 application is in 
effect a "freestanding" claim for an earlier effective date.  
Both the December 1996 and July 2003 rating decisions are 
final.  See 38 U.S.C.A. § 7105.  The finality of those 
decisions can only be overcome by a request for a revision 
based on clear and unmistakable error (CUE).  In light of the 
fact the veteran has not asserted a claim of CUE in either 
rating decision, his challenge to the effective date of the 
grant of a total disability evaluation on the basis of 
individual unemployability due to service-connected 
disability is barred.  See Rudd v. Nicholson, 20 Vet. App. 
296 (2006) (free-standing claim for earlier effective dates 
vitiates the rule of finality).

In Rudd the United States Court of Appeals for Veterans 
Claims, held that the proper disposition of a free-standing 
claim for an earlier effective date claim is dismissal.  Id. 
at 300.  The Board is authorized to dismiss any appeal that 
fails to allege an error of fact or law.  38 U.S.C.A. § 
7105(d)(5); 38 C.F.R. § 20.302. Accordingly, the appeal of 
this issue will be dismissed below.

Increased Rating Claims

Governing Law and Regulations

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are: 
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40; 
see also 38 C.F.R. § 4.45.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition. Schafrath, 1 Vet. 
App. at 594.  Where an increase in the level of a service-
connected disability is at issue, however, the primary 
concern is the present level of disability. Francisco v. 
Brown, 7 Vet. App. 55 (1994).  Nonetheless, the Board 
acknowledges that a claimant may experience multiple distinct 
degrees of disability that might result in different levels 
of compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  The analysis in this decision is 
therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.

Right knee.  Historically, pursuant to a May 1994 Board 
decision, a December 1994 rating decision granted service 
connection for right patellofemoral syndrome with an initial 
evaluation of 20 percent, effective September 1990.  The 
rating decision on appeal continued that evaluation.  The 
veteran's current claim for an increased rating was received 
by the RO in February 2005.

The veteran's right knee disability is currently evaluated 
under Diagnostic Code 5257, which rates subluxation or 
instability.  See 38 C.F.R. § 4.71a.  To meet or approximate 
the maximum 30 percent rating under this code, any 
subluxation or instability must be severe.  Id.  The May 2005 
examination report notes the veteran told the examiner he 
experienced occasional numbness in the right knee along with 
chronic pain and intermittent swelling.  He noted use of 
Naproxen for his symptoms, and he denied use of a brace of 
any other assistive device.

Physical examination revealed no effusion or instability.  
Range of motion was 0 to 120 degrees and pain free.  The 
examiner noted minimal prepatellar tenderness and the fact 
that no crepitus was detected.  The right knee x-ray 
examination report notes the x-ray showed normal bones and 
joints and no joint effusion was seen.  The examiner 
diagnosed patellofemoral syndrome.  The examiner noted that 
other than exerting caution not to twist the knee, the 
veteran's activities of daily living were not affected by the 
right knee, and he otherwise was able to do pretty much what 
the veteran wanted to do.  Further, the examiner noted 
repetitive use did not result in any additional limitation 
nor did the veteran report any during flare-ups.

Given the findings on objective clinical examination as noted 
above, there is no basis for an increased rating for 
instability, as the examiner noted the right knee is stable.  
Thus, the veteran's right knee more nearly approximates the 
current 20 percent evaluation rather than a higher one.  
38 C.F.R. § 4.7.  In addition to the evaluation for any 
instability, the veteran is also entitled to a separate 
rating for any limitation of motion symptomatology.  See 
VAOPGCPREC Op. No. 9-98 (September 8, 1998), 63 Fed. Reg. 
56,704 (1998).  The findings on examination show the right 
knee to have lacked 20 degrees of motion on flexion.  See 
38 C.F.R. § 4.71a, Plate II.  In order to warrant a 
compensable rating of 10 percent for limitation of motion, 
however, range of motion on flexion must be limited to 45 
degrees.  Diagnostic Code 5260.  As already noted, his right 
knee range of motion on flexion exceeds 45 degrees by 75 
degrees.  Range of motion on extension is normal.

The fact the veteran is able to flex and extend the right 
knee shows there is no ankylosis in the right knee joint, as 
ankylosis by definition means a joint is frozen.  Thus, there 
is no basis for a higher rating for ankylosis.  See 
Diagnostic Code 5256.  The Board finds the right knee more 
nearly approximates a 20 percent rating.  38 C.F.R. §§ 4.1, 
4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257.

Feet.  Historically, service treatment records note the 
veteran's treatment for second degree frostbite of the feet 
in 1980.  The June 1985 rating decision noted that fact, as 
well as x-rays showed a slight pes planus deformity.  Service 
connection was granted for residuals of frostbite of 
bilateral feet with pes planus with an initial evaluation of 
10 percent, effective February 1985.  A November 1991 rating 
decision determined there was no evidence of residual 
disability from frostbite, and that the veteran's flat feet 
no longer manifested at a compensable rate.  As a result, the 
10 percent evaluation was reduced to noncompensable.  A March 
1996 rating decision granted a compensable rating of 10 
percent, effective August 1995, and it has remained at 10 
percent to date.

Under the applicable rating criteria, evidence of moderate 
bilateral acquired flatfoot with weight-bearing line over or 
medial to the great toe, inward bowing of the tendo-Achilles, 
pain on manipulation and use of the feet, bilateral or 
unilateral, warrants a 10 percent rating.  38 C.F.R. § 4.41a, 
Diagnostic Code 5276.  Severe acquired flatfoot with 
objective evidence of marked deformity (pronation, abduction, 
etc.), pain on manipulation and use accentuated, indication 
of swelling on use, and characteristic callosities will 
result in a 30 percent rating if bilateral.  Id.
As shown by the findings on examinations as set forth below, 
the veteran's bilateral foot disorder more nearly 
approximates his current 10 percent rating.  38 C.F.R. § 4.7.

The May 2005 examination report notes the veteran complained 
of bilateral foot pain on standing for more than one hour, 
and the pain increased the longer he stood and the more 
active he was.  He also reported an aching discomfort over 
most of his feet at night.  Physical examination revealed 
palpable pulses bilaterally, though hard to palpate.  Skin 
color, temperature, and texture, and hair, were all within 
normal limits.  There were no calluses or corn, and muscle 
strength was 4.  The examiner noted bilateral rigid pes 
planus.  Arches were flat with and without weight bearing.  
The veteran's stance showed healed valgus.  There was no 
medial bulge, and a small bunion was noted bilaterally.  
Range of motion, ankles to toes, was within normal limits for 
gait and activity.  The examiner noted there was no palpable 
pain, and no pain on range of motion.  There was no evidence 
of edema, weakness, instability, or tenderness.  Nor was 
there evidence of abnormal weight bearing was found other 
than the rigid pes planus.  The examiner also noted the 
findings on x-ray.

The examiner noted the veteran had not had any active 
treatment for his feet.  Further, the examiner noted 
corrective devices were neither worn nor prescribed, as they 
would not be useful due to the rigidity of the veteran's 
arches.  The examiner opined the veteran's symptoms and the 
findings on examination were consistent with congenital pes 
planus, and the veteran's reported discomfort was age 
related.  The examiner observed that the veteran's pes planus 
disability picture was no different than when he was 20 years 
of age, except for the age-related changes.  No unusual 
arthritis or structure was noted.

The Board finds no factual basis for a higher rating under 
either Diagnostic Code 5278, 5283, or 5284.  In light of the 
above findings on examination, the Board finds the veteran's 
bilateral foot disorder more nearly approximates a 10 percent 
rating.  38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5276.
The Board further finds the probative evidence of record 
shows no basis for a staged rating for any portion of the 
current rating period.  See Hart, supra.  In reaching this 
decision the Board considered the doctrine of reasonable 
doubt.  As the preponderance of the evidence is against the 
veteran's claim for higher ratings, however, the doctrine is 
not for application.  Schoolman v. West, 12 Vet. App. 307, 
311 (1999).


ORDER

The appeal of the issue of an earlier effective date for 
grant of a total disability evaluation on the basis of 
individual unemployability due to service-connected 
disability is dismissed.

Entitlement to an evaluation higher than 20 percent for right 
patellofemoral syndrome is denied.

Entitlement to an evaluation higher than 10 percent for 
residuals of frostbite, bilateral feet, with pes planus, is 
denied.



____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


